


Exhibit 10.1












October 31, 2012




Ms. Joan Miller
9 White Cliff
Laguna Niguel, CA 92677




Joan,


This letter will formalize the arrangement between you and Quest Diagnostics
Incorporated ("Company'') relative to services you will render to the Company.
The purpose of our doing so is to properly reflect the terms of our arrangement.
The terms of the agreement between you and the Company are as follows:


1.Services. You agree to provide consulting services to the Company as may be
requested from time to time by the Company's Chief Executive officer or his
designee. These services will be in addition to and will in no way diminish
those consulting hours which you are already obligated to provide to the Company
pursuant to Section 7(b) of the Executive Officer Severance Plan.


2.Compensation. The Company agrees to pay you a total amount of $209,496 on
April 30, 2013.


3.Term. The term of this agreement shall commence on November l, 2012 and shall
terminate on April 30,2013.


4.No Services to Competitors. During the term of this Agreement, and for a
period of six (6) months following its termination for any reason, you will not
provide services, directly or indirectly, in any capacity, whether as an
employee, consultant, independent contractor, or otherwise, to any person or
entity that provides products or services that compete with the business of the
Company. If so requested in writing by you, the Company will advise you promptly
in writing in advance (but in no case later than thirty (30) calendar days) as
to whether, in the exercise of its reasonable discretion, the Company views any
proposed activity contemplated by you as constituting a competing business.


5.Confidential Information. You acknowledge that the information, observations,
and data obtained by you during the course of your performance under Agreement
concerning the business and affairs of the Company and its affiliates are the
property of the Company. Therefore, you agree that you will not disclose to any
unauthorized person or use for you own account any of such information,
observations, or data without express written consent, unless and to the extent
that the aforementioned matters become generally known to and available for use
by the public other than as a result of your acts or omissions to act. You also
agree to deliver to the Company at the termination of this Agreement, or at any
other time the Company may request in writing, all memoranda, notes, plans,
records, reports and other documents (and copies thereof) relating to the
business of the Company and its affiliates which you may then possess or have
under your control.


6.Entire Agreement/Modification. This Agreement contains the complete agreement
and understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the consulting services to be provided
pursuant to this Agreement. It may be modified only by a writing, signed by both
parties, indicating an intent to modify this agreement.


7.Successors and Assigns. This Agreement shall inure to the benefit of and be
enforceable by you and the Company and their respective successors and assigns,
provided that your rights and obligations under this Agreement shall not be
assignable.


8.Waiver. No waiver of any breach or failure by either party to enforce any of
the terms or conditions of this Agreement at any time will, in any manner, limit
or waive such party's right thereafter to enforce and to compel strict
compliance with every term and condition hereof.


9.Independent Contractor. You acknowledge and agree that you shall provide
services under this Agreement as an independent contractor and not as an
employee of the Company. As such, you are not eligible to participate in any
employee



--------------------------------------------------------------------------------




benefits provided by the Company to its employees, including pension and
retirement savings benefits, health and welfare benefits, workers' compensation
insurance, or other employee plans sponsored by the Company for any of its
employees. You assume full responsibility and liability for the payment of any
taxes due on money received by you under this Agreement. Finally, you will not
represent yourself to be employed by the Company, nor represent that you are
authorized to represent the Company or obligate the Company with respect to any
matters not expressly provided in this Agreement.
 
Quest Diagnostics Incorporated
 
Joan Miller
 
 
 
 
 
By:
/s/ Michael E. Prevoznik
 
By:
/s/ Joan E. Miller
Date:
October 31, 2012
 
Date:
October 31, 2012




